Order entered January 31, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-01398-CV

                  IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-07021

                                              ORDER

       Before the Court are Tina Chapman’s January 26, 2017 (1) motion for an extension of

time to file reporter’s record, (2) notice of past due findings of fact and conclusions of law, and

(3) motion to extend time to file appellant’s brief; and, Christina Chapman’s January 27, 2017

(1) notice of past due findings of fact and conclusions of law, and (2) motion to extend time to

file appellant’s brief. The Chapmans seek an extension of time to file their brief because the trial

court has not filed the findings of fact and conclusions of law they requested. Tina Chapman

also seeks an extension to file the reporter’s record because the record of a hearing held August

24, 2015, though requested, has not been filed.

       We order as follows. We GRANT the motion to extend time to file the reporter’s record

to the extent we ORDER court reporter Elizabeth Neve Griffin to file, within THIRTY DAYS

of the date of this order, either (1) the requested record or (2) written verification no record exists

of the hearing.
          On our own motion, we ORDER the Honorable Tena Callahan, Presiding Judge of the

302nd Judicial District Court of Dallas County, Texas to make, within twenty (20) days of the

date of this order, findings of fact and conclusions of law as requested by both Tina Chapman

and Christina Chapman on November 17, 2016. The findings of fact and conclusions of law

shall be filed in a supplemental clerk’s record with this Court within twenty-five (25) days of the

date of this order.

          Because the appellate record is not complete, we DENY as premature the motions to

extend time to file the briefs.

          We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Callahan; Ms. Griffin; Ms. Twyla Weatherford, court coordinator of the

302nd Judicial District Court of Dallas County; Dallas County District Clerk Felicia Pitre; and

all parties.

          We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty (30) days from the date of this order or when the Court receives the

supplemental reporter’s record and the findings of fact and conclusions of law, whichever occurs

sooner.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE